DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims are acknowledged. Claim 34 is new.
Claims 1, 4-16, 18-27, and 29-34 are under examination.
Claims 2, 3, 17 and 28 are cancelled.

Information Disclosure Statement
The IDS filed 5/28/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/434722 filed 12/15/2016 is acknowledged.

	Claim Rejections - 35 USC § 101
The rejection of claims 1-33 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-16, 18-27, and 29-33 under 35 U.S.C. 103(a) as being unpatentable over Shaya et al. (US 2010/0262434) in view of Ehrenkranz (US 2014/0315162) and further in view of Doyle (US 2016/0256087) are withdrawn in view of Applicant’s amendments.
	The following rejection is necessitated by Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 4-16, 18-27, and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaya et al. (US 2010/0262434) in view of Ehrenkranz (US 2014/0315162) and further in view of Vering et al. (US 2010/0030483)

Shaya et al teach calculating a patient’s carbohydrate to insulin ratio (CIR), carbohydrate to blood glucose ratio (CGR), and insulin sensitivity factor (ISF) using the patient's record of blood glucose readings, carbohydrate consumption and insulin doses (Abstract).
Shaya et al. teach CIR, CGR, and ISF as sensitivity factors are based on the user’s glucose levels and the carbohydrate content in the food consumed (par. 0009-0012 and par. 0050)(i.e. determining a physiological estimate associated with the user and meal based on the user’s glucose levels and nutritional information of the meal), as in claim 1.
Shaya et al. teach that the sensitivity factors can be determined based on time of day (par. 0094, col. 2); Shaya et al teach continuing to record carbohydrate intake at each meal, insulin delivered and blood glucose readings (par. 0108)(i.e. based on successive indications of the user’s glucose levels and nutritional information), as in claim 1.
Shaya et al. teach incorporating the CIR, CGR, and ISF to set insulin dosage and incorporation into insulin pumps (par. 0002); Shaya et al. teach providing an insulin dose based on the calculated sensitivity factors (Figure 9); Shaya et al. teach that at each meal the patient’s current glucose reading and current food consumption in carbs 
Shaya et al. teach transmitting data to a wireless device (par. 0273)(i.e. transmitting to a remote computing device and receiving from a remote computing device), which makes obvious claim 6.
Shaya et al. teach determining a sensitivity factor based on a predetermined activity undertaken by an individual (par. 0053 and 0284), as in claim 8.
Shaya et al. teach an insulin sensitivity factor (ISF)(par. 0013) which is the amount by which an individual patient's blood glucose concentration is reduced for each unit of rapid insulin taken, which makes obvious claim 9.
Shaya et al. teach a nutritional database including the nutritional content as provided on the packaging or label of the food (par. 0091 and 0117), as in claim 11.
Shaya et al. teach a processing device (par. 0068), memory (par. 0061 and 0069) and instructions for the data processor (par. 0069-0070), as in claims 13-16, 18-27, and 29-33.
Shaya et al. teach a continuous glucose monitor (par. 0241) and insulin pump (par. 0236), as in claims 10, 30, and 33.
Shaya et al. teach a nutritional database (par. 0090-0091) do not specifically teach a meal associated with a user profile, as in claim 1.
suggest that the user is in control of when the glucose measurements are taken by teaching:
[0022] "BG/I test procedure: Measure your BG/I ratio by checking your body's response to a bolus.
 [0024] Wait 21/2 to 3 hours and check your blood sugar, record the difference from the original reading, this is the Insulin to Blood Sugar ratio.
[0036] Furthermore, prior art teaches that the patient is to use successive blood glucose readings to determine a change in blood glucose from a known stimulus in order to determine their sensitivity values;
[0103] We do, however, need the patient to take blood glucose (BG) readings before each meal, record the actual insulin dosage taken before the next blood glucose reading, and record their calculation of total carbohydrate intake at each meal.
Shaya et al. do not specifically teach receiving notification that a user has started eating a meal, as in claims 1 and 12.
Ehrenkranz however teaches receiving and storing data comprising consumption targets for one or more nutritional components; receiving and storing food data comprising nutritional components contained in one or more food item served to the subject; detecting the initiation of food consumption by the subject; obtaining real-time food consumption data; processing the food data and the real-time food consumption 
Ehrenkranz teaches detecting initiation of food consumption (par. 0035) and a Ehrenkranz tracks and monitors food intake while an individual is eating (par. 0091) and a user interface where a user can indicate starting to eat by clicking an icon on the GUI (par. 0110) and a “Start Eating” button (par. 0111),” (i.e. receiving a notification from a user interface that a user has started eating a meal), as in claim 1 and 12.
Ehrenkranz also teaches receiving from a continuous glucose monitor associated with the user profile, successive indications of the user's glucose levels ([0035], [0131]); and computing a physiological response estimate associated with the user profile and food consumption based on the successive indications of the user's glucose levels and the nutritional information of the meal ([0026], [0035] as in claim 1.
Ehrenkranz also teaches limitations of dependent claims 2-12, 14-23, 25-30 of an insulin dosing based on the physiological response estimate, and receiving the glucose levels ([0035]. [0131]); receiving the selection of the plurality of food items from the predefined catalog ([0036], [0074], claim 87, fig. 9); and a continuous glucose monitor, and an insulin pump (abstract, [0069]).
Shaya et al. teaches continuing recording carbohydrate intake at each meal but only teaches before meal blood glucose level (BG) and a second (BG2) level three or four hours after the meal and Ehrenkranz teach a GUI where a user can indicate that they “Start Eating.” Shaya et al. and Ehrenkranz do not specifically teach a subset of 
Vering et al. make obvious receiving user input, providing notification that a user has started eating a meal and receiving successive indications in response to receiving notification while the user eats a meal. Vering et al. teach a “user-triggered” data collection with a glucose monitor wherein a first and second trigger can correspond to a user input such as pressing a button or contacting a touch screen (par. 0023). Vering et al. teach that the first trigger initiates data collection and assessment corresponding to a meal (par. 0028); Vering et al. teach that a user can use a button to define the start of a measurement and/or meal start (par. 0056) and triggered by the user, the CPU starts assessment of measurements performed by the blood glucose monitoring device (i.e. while the user is eating, receiving successive indication of a user’s glucose level in response to receiving notification  that a user started eating a meal).
Vering et al. make obvious measuring a delay between the notification and an increase in the user’s glucose levels and then computing physiological estimates based on a measure delay because Vering et al. teach that a user may manually indicate a start point for measurements which could inherently include a period before consuming food (Figure 1, fasting period) which is a delay before an increase in glucose levels, as in claim 34.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Shaya et al. for determining scheduled dosing of insulin based on sensitivity factors related to an individual’s glucose and food nutrition levels with the teachings of Ehrenkranz for real time 
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Shaya et al. and Ehrenkarnz et al. for manual control of glucose monitoring by a user as taught by Shaya et al. and the teachings of Vering et al. for a user input providing notification of starting a meal and receiving glucose measurements in response to the notification while the user eats. One of skill in the art would have had a reasonable expectation of success at combining the teachings of Shaya et al., Ehrenkranz and Vering et al. because all are concerned with continuous glucose measurements and calculations. 

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
Applicants argue that nothing in the art discloses or makes obvious tying an explicit notification that a user is eating a meal with capturing successive glucose measurements while the user eats a meal.

The assessment taught by Vering et al. also reads on determining a physiological response estimate based on glucose measurements taken while a user is eating a meal. Vering et al. teach taking glucose measurements and then performing an assessment at a point (the trigger) indicated by the user, said point or trigger may be at the beginning of a meal.
Applicants argue (Remarks, page 12, par. 3) that Shaya does not teach that the user may select when blood glucose measurements are taken. 
In response, Vering et al. do teach a user input or pressing a button (par. 0024) to control the start and stop of an assessment of glucose measurement which may be at the start of a meal (par. 0056).
Applicants argue (Remarks, page 13, par. 2) that the combination of Shaya, Ehrenkranz and Doyle do not disclose determining a physiological response estimate associated with user profile and the meal based on successive indications of the user’s glucose levels including the subset of successive indications and the nutritional information of the meal.


Other Prior Art to Note
Wei et al. (US 2011/0021898) teaches a profile recording feature on a glucose monitoring system including a manual user start input (par. 0042). 
Keith-Hynes et al. “The diabetes assistant: a smartphone-based system for real-time control of blood glucose." Electronics 3.4 (2014): 609-623. (see page 616 GUI interface for user initiated and automated insulin delivery and page 617 teaching the Supervisor module for activating calculations including CGM data).

Suggestion for Examiner Interview
Should Applicants decide to continue prosecution, Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained or newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.
E-mail communication Authorization
 representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/